Case: 19-13699      Date Filed: 05/28/2020   Page: 1 of 8



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                    No. 19-13699
                                Non-Argument Calendar
                              ________________________

                       D.C. Docket No. 3:18-cr-00068-RV-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

RICKY LEE JACKSON,
a.k.a. Robert Simpson, III,

                                                              Defendant-Appellant.

                              ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                   (May 28, 2020)

Before WILSON, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
                    Case: 19-13699           Date Filed: 05/28/2020     Page: 2 of 8



        Ricky Lee Jackson appeals his 96-month prison sentence, which the district

court imposed after he pled guilty to one count of possession of a firearm by a

convicted felon. After careful review, we affirm.

                                        I.       BACKGROUND

        Jackson pled guilty pursuant to a plea agreement to a single count indictment

charging him with being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g), 924(a)(2). In anticipation of sentencing, the probation office

prepared a presentence investigation report (“PSR”).1 The PSR calculated a base

offense level of 24 under U.S.S.G. § 2K2.1 because Jackson committed the offense

after having sustained at least two felony convictions for either a crime of violence

or a controlled substance offense. The PSR noted that those qualifying convictions

were a 2007 South Dakota conviction for possession with intent to distribute more

than one ounce but less than one-half pound of marijuana and a 2012 Iowa

conviction for possession with intent to deliver marijuana, a controlled substance.

After a three-level reduction under U.S.S.G. § 3E1.1 for acceptance of

responsibility, the PSR calculated a total offense level of 21. The PSR noted a

number of prior convictions and that Jackson committed the instant offense while

on parole and calculated 37 criminal history points, for a total criminal history



        1
            We recount here the calculations and facts set forth in the final, revised PSR in this
case.
                                                     2
              Case: 19-13699     Date Filed: 05/28/2020    Page: 3 of 8



category of VI. A total offense level of 21 and a criminal history category of VI

yielded a guidelines range of 77 to 96 months’ imprisonment.

      Jackson filed a sentencing memorandum in which he requested a downward

variance, arguing that the two convictions upon which his base offense level was

calculated involved small amounts of marijuana and that he never actually intended

to distribute the marijuana. He acknowledged that the base offense level

calculation from U.S.S.G. § 2K2.1 was correct but argued that had the convictions

been for simple possession, his base offense level would have been 14, yielding a

guidelines range of 30 to 37 months. Jackson also emphasized several mitigating

factors, including that his stepfather sold drugs when Jackson was a child,

contributing to Jackson’s primarily drug-related criminal history; he was exposed

to alcohol at an early age; and his father died when he was seven. The PSR

included these facts as well. Jackson attached to the memorandum letters to the

court from his 12-year-old daughter, girlfriend, and mother, all of which attested to

Jackson’s good character and requested leniency. He also attached a letter he

wrote the court apologizing for the offense.

      At sentencing, the district court stated that it had read Jackson’s

memorandum and the letters attached to it. The court noted Jackson’s extensive

criminal history—with “probably about as many” criminal history points and

“about as many” arrest entries as it had ever seen—but that many of those crimes


                                          3
                Case: 19-13699        Date Filed: 05/28/2020      Page: 4 of 8



were possession offenses. Doc. 61 at 10-11. 2 Jackson again requested a

downward variance, reiterating the arguments in his sentencing memorandum and

explaining that he had a drug problem currently and for his whole life. He argued

that § 2K2.1 failed to account for differences in drug types and asked the court to

consider that he was only convicted of possession of marijuana.

       The district court sentenced Jackson to 96 months’ imprisonment. The court

explained that in crafting the sentence it had carefully reviewed the PSR, the letters

submitted on Jackson’s behalf, his attorney’s arguments, his sentencing

memorandum, and his “very significant past criminal history.” Id. at 15. The

court also stated that it had reviewed the sentencing factors set forth in 18 U.S.C.

§ 3553(a) and that the sentence was “intended to meet the sentencing goals of

punishment,” general deterrence, specific deterrence, and public safety. Id.

       This is Jackson’s appeal.

                           II.     STANDARD OF REVIEW

       We review the reasonableness of a sentence under a deferential abuse of

discretion standard, considering the totality of the circumstances and the

sentencing factors set forth in 18 U.S.C. § 3553(a).3 Gall v. United States, 552


       2
         Citations in the form “Doc. #” refer to numbered entries on the district court’s docket.
       3
         Jackson did not specifically object to the sentence the district court imposed, but his
challenge is preserved because he requested a below-guideline sentence during the sentencing
hearing and explained the basis for that request. See Holguin-Hernandez v. United States, 140 S.
Ct. 762, 766-67 (2020) (holding that a defendant’s argument for a specific sentence preserved his
substantive reasonableness claim on appeal).
                                               4
              Case: 19-13699     Date Filed: 05/28/2020    Page: 5 of 8
U.S. 38, 41 (2007). Under § 3553(a), the district court is required to impose a

sentence “sufficient, but not greater than necessary, to comply with the purposes”

of § 3553(a)(2)—the need to reflect the seriousness of the offense; promote respect

for the law; provide just punishment; deter criminal conduct; protect the public

from the defendant’s future criminal conduct; and effectively provide the

defendant with educational or vocational training, medical care, or other

correctional treatment. 18 U.S.C. § 3553(a)(2). The court must also consider the

nature and circumstances of the offense, the history and characteristics of the

defendant, the kinds of sentences available, the applicable guidelines range, the

pertinent policy statements of the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.
Id. § 3553(a)(1), (3)-(7). The sentencing court may base its findings of fact on

facts admitted by a defendant’s plea of guilty, undisputed statements in the PSI, or

evidence presented at the sentencing hearing. United States v. Saunders, 318 F.3d
1257, 1271 n.22 (11th Cir. 2003).

      The party challenging a sentence bears the burden of proving the sentence is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). A

district court imposes a substantively unreasonable sentence when it fails to afford

consideration to relevant factors that were due significant weight, gives significant

weight to an improper or irrelevant factor, or commits a clear error of judgment in


                                          5
               Case: 19-13699     Date Filed: 05/28/2020   Page: 6 of 8



considering the proper factors. United States v. Irey, 612 F.3d 1160, 1189 (11th

Cir. 2010) (en banc). The district court is free to “attach great weight to one factor

over others.” United States v. Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir.

2015) (internal quotation marks omitted). But a sentencing court’s “single-

minded[]” focus on one factor to the detriment of other relevant sentencing factors

“is a symptom of an unreasonable sentence.” United States v. Crisp, 454 F.3d
1285, 1292 (11th Cir. 2006) (internal quotation marks omitted).

      We do not apply a presumption of reasonableness to sentences within the

guidelines range, but we ordinarily expect such a sentence to be reasonable.

United States v. Stanley, 739 F.3d 633, 656 (11th Cir. 2014). Also, a sentence

imposed well below the statutory maximum is an indicator of a reasonable

sentence. Id. We will vacate a sentence only if we are “left with the definite and

firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.” Irey, 612 F.3d at 1190

(internal quotation marks omitted).

                                III.   DISCUSSION

      Jackson argues that his sentence is substantively unreasonable because the

court was required to consider his mitigation argument that his qualifying

controlled substance offenses involved only marijuana in relatively small amounts,


                                          6
               Case: 19-13699     Date Filed: 05/28/2020    Page: 7 of 8



which warranted a downward variance. He argues that the court’s “cursory

acknowledgment” of this argument was so inadequate that it rendered his sentence

substantively unreasonable. Appellant’s Br. at 12.

      Regardless of whether we would have imposed the same term of

incarceration had we been tasked with sentencing Jackson in the first instance, we

cannot say that the district court abused its discretion in imposing a sentence of 96

months. First, Jackson agreed at sentencing that the guideline calculations in the

PSR were correct, and he acknowledged in his sentencing memorandum that the

PSR’s calculation of his base offense level of 24 under U.S.S.G. § 2K2.1(a)(2) was

correct. Second, Jackson’s argument that the district court did not meaningfully

consider his mitigation argument is belied by the record. The district court twice

stated that it had read the sentencing memorandum. Defense counsel argued

zealously that Jackson’s criminal history points and category overstated the

seriousness of his prior offenses, and the court stated that it had listened to what

Jackson’s “attorney has said here today.” Doc. 61 at 14. The court also reviewed

the PSR, which explained the nature of Jackson’s prior crimes as well as the

mitigating facts Jackson argued in his sentencing memorandum. The sentencing

hearing was short, occupying only 18 pages of transcript, but it is clear from the

record that the district court’s analysis was not cursory. Third, the district court

based its decision on proper factors, expressly invoking several factors set forth in


                                           7
              Case: 19-13699     Date Filed: 05/28/2020   Page: 8 of 8



§ 3553(a). See 18 U.S.C. § 3553(a)(2)(A)-(C). The district court was within its

discretion to place great weight on Jackson’s criminal history. See Rosales-Bruno,
789 F.3d at 1254.

      Jackson’s arguments on appeal have not left us with a definite and firm

conviction that the district court committed a clear error of judgment. See Irey,
612 F.3d at 1190. We therefore affirm his sentence.

      AFFIRMED.




                                          8